DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 14, filed 6/15/2021, with respect to Folke and Lim have been fully considered and are persuasive.  The rejection of claims 1-4, 6-11, 15-18, 20-25, 29-32, 34-39 and 43-45 has been withdrawn. 
However, The examiner determined that Folk and Bertrand teaches the claimed subject matter.  In particular, Folke teaches “indicating the appending of the extension header by an indicator in the MAC sub-header, wherein the indicator comprises a dedicated logical channel identifier (LCID) value of an LCID field of the MAC sub-header .”
The specification [0077] discloses “the LCID field 806 may store a predetermined value indicating the xLCID. The predetermined value may be a dedicated LCID value indicating the xLCID.”  Therefore the broadest reasonable interpretation of “a dedicated LCID” would include “a predetermined value indicating the xLCID”.
Folke teaches such dedicated LCID in [0064] “the LCID-field in a MAC sub-header may be set to a certain value (e.g. 01100) and if the LCID-field is set to this value it means that in the header there is a second LCID-field and this second LCID field is used to indicate the LCID value for this sub-header. 
[0066] “a receiving node, upon reception of a header, can determine whether the LCID-field is set to a particular value (e.g. it is set to 01100) and if this is the case, the receiver identifies that there is a second LCD-field which indicates the actual LCID value for the sub-header”


With respect to argument against the rejection of claim 13, new ground of rejection has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6-11, 15-18, 20-25, 29-32, 34-39 and 43-35 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKE; Mats et al. US PGPUB 20200007274A1, in view of Bertrand; Pierre et al. US-PGPUB 20100272006 A1.
Regarding claim 1. Folke teaches A method of wireless communication, comprising: 
appending an extension header to a medium access control (MAC) sub-header, (¶0078, a field can be used to extend the LCID-field by being prepended or appended to the LCID-field) during a backhauling session ([0045] the non-limiting term "network node" is used and it can correspond to any type of radio access node (or radio network node) which can communicate with a UE and/or with another network node in a cellular or mobile or wireless communication system. Examples of network nodes are … relay, donor node controlling relay …) in an integrated access and backhaul network (IAB) (Fig. 2 interconnecting network 125, see  [0053] The interconnecting network 125 can include …global communication or computer network such as the Internet, a wireline or wireless network,), 
wherein the extension header includes information related to an extension of a logical channel range; (¶0079, If the network determines that an extended header format is needed, for example because the LCD-value range is too small with the non-extended format, the network may configure a UE to apply an extended header format.)

wherein the indicator comprises a dedicated logical channel identifier (LCID) value of an LCID field of the MAC sub-header ([0064] the LCID-field in a MAC sub-header may be set to a certain value (e.g. 01100) and if the LCID-field is set to this value it means that in the header there is a second LCID-field and this second LCID field is used to indicate the LCID value for this sub-header. See Fig. 4b, the value 01100 is the dedicated LCID value indicating the appending of the extension header in the field of LCID later in the second LCID field. ) and 
transmitting the MAC sub-header (Fig. 7, step 240). 
Folke doesn’t teach
wherein an extension of a logical channel range to support a plurality of user equipments (UEs) associated with the IAB; 
However, Bertrand teaches 
wherein an extension of a logical channel range to support a plurality of user equipments (UEs) associated with the IAB; ([0035] For L2 relay forwarding, the RLC SDUs of different UEs are aggregated in a single backhaul RLC PDU associated with a specific logical channel identifier ( LCID).) 
in order to improve the capacity of wireless communication network using relay nodes (¶0005)
Folke and Bertrand are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of LCID in backhaul session in order to improve the capacity of wireless network.  


wherein the indicator comprises at least one of a reserved bit (¶0055. to extending the LCID field through the use of reserved bits in the MAC sub-header.)

Regarding claim 3. Folke and Bertrand teaches The method of claim 2, and Folke teaches 
wherein appending the extension header includes appending a value of an extended logical channel identifier (xLCID) when the indicator comprises the dedicated LCID value.  (¶0057, an indicator or a flag is provided in a header which indicates the presence/absence of an octet which follows the octet carrying the indication and the octet includes at least a part of an LCID-field.)

Regarding claim 4. Folke and Bertrand teaches The method of claim 2, and Folke teaches 
wherein appending the extension header includes appending an LCID suffix when the indicator comprises the reserved bit, (¶0055. to extending the LCID field through the use of reserved bits in the MAC sub-header.)
wherein an LCID value combined with the LCID suffix define an extended logical channel identifier (xLCID). (¶0057, an indicator or a flag is provided in a header which indicates the presence/absence of an octet which follows the octet carrying the indication and the octet includes at least a part of an LCID-field.)

Regarding claim 6. Folke and Bertrand teaches The method of claim 1, and Folke teaches 
wherein the extension header includes a plurality of control bits, a plurality of reserved bits, a length field, a type field, or a value field. (¶¶0006 -0011) 


wherein a first logical channel is configured to transmit a first MAC sub-header having the extension header (page 5, table 2, extended LCID mapping table) and a second logical channel is configured to transmit a second MAC sub-header excluding the extension header.  (table 1, non-extended LCID table.  ¶0098 teaches header extension is required …. When LCID value is “too long” as in table 2). 

Regarding claim 8. Folke and Bertrand teaches The method of claim 1, and Folke teaches 
further comprising: sending a Layer-3 (L3) capabilities message including an indication for supporting an extended range of the extended logical channel ID.  (¶0079, the header format which is applicable can be determined based on signaling from the network. This can be signaled using RRC signaling,)

Regarding claim 9. Folke and Bertrand teaches The method of claim 8, and Folke teaches 
wherein the L3 capabilities message is based at least on one of a Radio Resource Control protocol or a F1 Application protocol.  (¶0079)

Regarding claim 10. Folke and Bertrand teaches The method of claim 1, and Folke teaches 
further comprising: sending a Layer-3 (L3) configurations message including an indication for supporting an extended range of the extended logical channel ID. (¶0079) 

Regarding claim 11. Folke and Bertrand teaches The method of claim 10, and Folke teaches 
wherein the L3 configurations message is based at least on one of a Radio Resource Control protocol or a F1 Application protocol. (¶0079)

Regarding claim 15. Folke and Bertrand teaches A base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); and one or more processors (Ibid.  620) operatively coupled to the memory and the transceiver and configured to: perform the method recited in claim 1.  It is rejected for the same reasons as claim 1.

Claims 16-18 and 20-25 recites a base station performing the method in claims 2-4 and 6-11.  They are rejected for the same reasons.

Regarding Claims 29-32, 34-39, Folke and Bertrand teaches The non-transitory computer readable medium. (Folke, Fig. 10, 630) comprising instructions that, when executed by the one or more processors (Ibid. 620) at the base station, cause the one or more processors to perform the methods in claims 1-4 and 6-11.  They are rejected for the same reasons. 

Regarding claim 43. Folke teaches A method of wireless communication, comprising: 
receiving, at a user equipment, a medium access control (MAC) sub-header; (Fig. 8, step 320) associated with a backhauling session ([0045] the non-limiting term "network node" is used and it can correspond to any type of radio access node (or radio network node) which can communicate with a UE and/or with another network node in a cellular or mobile or wireless communication system. Examples of network nodes are … relay, donor node controlling relay …) in an integrated access and backhaul network (IAB), (Fig. 2 interconnecting network 125, see  [0053] The interconnecting network 125 can include …global communication or computer network such as the Internet, a wireline or wireless network,), 

wherein the indicator comprises a dedicated logical channel identifier (LCID) value of an LCID field of the MAC sub-header  ([0066] “a receiving node, upon reception of a header, can determine whether the LCID-field is set to a particular value (e.g. it is set to 01100) and if this is the case, the receiver identifies that there is a second LCD-field which indicates the actual LCID value for the sub-header.”)
reading the extension header to obtain an extended logical channel identifier corresponding to the extension of the logical channel range; (¶0079, If the network determines that an extended header format is needed, for example because the LCD-value range is too small with the non-extended format, the network may configure a UE to apply an extended header format.)and 
configuring an extended logical channel based on the extended logical channel identifier. (¶0150, the UE 110 and/or network node 120 may comprise a series of modules configured to implement the functionalities of the receiving node described herein. Referring to FIG. 12, in some embodiments, the receiving node 740 can comprise a configuring module 750 operative to configure the transmitting node with an extended header format)
Folke doesn’t teach
an extension of a logical channel range to support a plurality of user equipments (UEs) associated with the IAB; 
However, Bertrand teaches 

in order to improve the capacity of wireless communication network using relay nodes (¶0005)
Folke and Bertrand are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of LCID in backhaul session in order to improve the capacity of wireless network.  

Regarding claim 44. Folke and Bertrand teaches A user equipment, comprising: a memory; (Folke Fig. 9, 530) a transceiver (Ibid. 510); one or more processors operatively coupled to the memory and the transceiver (Folke Fig. 9 520) and configured to: perform the method recited in claim 43, as rejected for the reasons above. 

Regarding claim 45 Folke and Bertrand teaches A computer-readable medium having instructions stored therein(Folke Fig. 9, 530) that, when executed by one or more processors, (Ibid. 520) cause the one or more processors to perform the method recited in claim 43.  It is rejected for the same reasons above.

Claims 5, 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Folke and Bertrand as applied to claim 1 above, and further in view of Lee; Eun Jong et al. US PGPUB 20120113877 A1.


However, Lee teaches 
wherein appending the extension header further includes a routing ID, an adaptation layer ID, a routing ID, a tunnel ID, or a flow ID. (¶0027, the MAC header includes a first flow identifier (ID) field)  in order to provide a more efficient signaling header (¶0023).
Folke and Lee are analogous art in the same field of endeavor of wireless communication.  It would have been obvious for a person with ordinary skill in the art to modify  the method in Folke with the technique of including flow ID in MAC header in Lee in order to provide a more efficient signaling header.  

Regarding claim 19, Folke and Bertrand teaches The base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); and one or more processors (Ibid.  620) operatively coupled to the memory and the transceiver and configured to perform the method in claim 5.  It is rejected for the same reason.

Regarding claim 33, Folke and Bertrand teaches The non-transitory computer readable medium. comprising instructions that, (Folke, Fig. 10, 630)when executed by the one or more processors at the base station, (Ibid.  620) cause the one or more processors to perform the methods in claim 5.  They are rejected for the same reasons. 

Claims 12, 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Folke and Bertrand as applied to claim 1 above, and further in view of Earnshaw; Mark et al. US PGPUB 20110170495 A1.
Regarding claim 12. Folke and Bertrand teaches The method of claim 1, further comprising: wherein one of the first identifier of the first extended range  (Folke 3a, see  [0060] “When an additional octet added, as in the example header 140 of FIG. 3a, the additional LCID-field bits are adjacent to the original LCD-field bits.”) 
or the second identifier of the second extended range corresponds to an extended logical channel ID (xLCID) identified by the extension header (Folke, Fig. 3c, see [0061] “the extension can be alternatively added in other places of the header. For example, as shown in the example header 144 of FIG. 3c, an additional octet is added at the end (e.g. Oct 4) of the header and this extra octet contains the additional bits for the second LCD-field.”).
However, it does not teach
scheduling first data for a first logical channel with a first identifier of a first extended range with a first priority; scheduling second data for a second logical channel with a second identifier of a second extended range with a second priority;
 However, Earnshaw teaches
scheduling first data for a first logical channel with a first identifier of a first extended range with a first priority; scheduling second data for a second logical channel with a second identifier of a second extended range with a second priority; (¶0030, receiving multiple uplink grants; sorting the multiple uplink grants from a highest priority grant to a lowest priority grant; and applying a logical channel prioritization scheme sequentially for the grants using logical channel priorities to allocate logical channel traffic to the medium access control protocol data unit.) 
in order to improve logical channel prioritization to better suited for carrier aggregation.  


Regarding claim 26, Folke and Bertrand teaches The base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); and one or more processors (Ibid.  620) operatively coupled to the memory and the transceiver and configured to perform the method in claim 12.  It is rejected for the same reason.

Regarding claim Claim 40, Folke and Bertrand teaches Claim 40 recites The non-transitory computer readable medium. (Folke, Fig. 10, 630) comprising instructions that, when executed by the one or more processors (Ibid. 620) at the base station, use the one or more processors to perform the methods in claim 12.  They are rejected for the same reasons. 

Claims 13, 14, 27, 28, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Folke and Bertrand as applied to claim 1 above, and further in view of  AGIWAL; Anil et al. US PGPUB 20170245292 A1
Regarding claim 13. Folke and Bertrand teaches The method of claim 1, but it does not teach further comprising: receiving data from a first extended logical channel with a first identifier of an extended range with a first priority; routing the data to a second extended logical channel with a second identifier of the extended range with a second priority (Fig. 2, based on a mapping between the first identifier and the second identifier. 
However, Agiwal teaches 

routing the data to a second extended logical channel with a second identifier of the extended range (Fig. 2, S203, forward the first data to a third device by using the second logical channel. )  a second priority based on a mapping between the first identifier and the second identifier. ([0068] S202. The first device determines, according to preset configuration information about a correspondence between channel feature information about the first link and channel feature information about a second link, a second channel feature on the second link that corresponds to the first channel feature of the first logical channel on the first link.) 
in order to improve data processing efficiency by preferably process a higher priority data ([0004]) 
Folke and Agiwal are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of logical channel mapping in Agiwal in order to improve data processing efficiency by preferably process a higher priority data


Regarding claim 14. Folke, Bertrand and Agiwal teaches The method of claim 13, and Folke and Bertrand doesnot teach 
further comprising: sending or receiving a Layer-3 (L3) configurations message including the mapping between the first extended logical channel on a first link and the second extended logical channel on a second link.  
However, Agiwal  teaches

in order to improve data processing efficiency by preferably process a higher priority data ([0004]) 
Folke and Agiwal are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of logical channel mapping in Agiwal in order to improve data processing efficiency by preferably process a higher priority data

Regarding claim 27 and 28, Folke and Bertrand and Agiwal teaches The base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); and one or more processors (Ibid.  620) operatively coupled to the memory and the transceiver and configured to perform the method in claim 13 and 14.  It is rejected for the same reason.

Regarding claim Claims 41 and 42, Folke and Bertrand and Agiwal teaches The non-transitory computer readable medium. comprising instructions that, (Folke, Fig. 10, 630) when executed by the one or more processors at the base station, (Ibid.  620)  cause the one or more processors to perform the methods in claim 13 and 14.  They are rejected for the same reasons. 

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Folke, and in view of XU; Haibo et al.	US PGPUB 20190239284 A1
Regarding claim 46. Folke teaches A method of wireless communication, comprising: receiving, at base station, a medium access control (MAC) sub-header; (Fig. 8, 320) determining a presence of an extension header based on a value of an indicator in the MAC sub-header; (Fig. 8, 330) retrieving an extended logical channel identifier (xLCID) from the extension header; (Fig. 8, 340, see ¶0128) 
Folke does not teach 
extracting a MAC service data unit (SDU) from the MAC sub-header;
forwarding the MAC SDU to a logical channel based on the xLCID.
However, Xu teaches
extracting a MAC service data unit (SDU) from the MAC sub-header; (Fig. 4a-4d) and 
forwarding the MAC SDU to a logical channel based on the xLCID (Fig. 3a, 206, send the data to base station … where the LCID of the first radio bearer correspond to the data are sent…). 
In order to support large number of UEs in a relay by forwarding using extending LCID fields (¶0004).
Folke and Xu are are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of MAC SDU forwarding using extended LCID in order to support large number of UEs in a relay by forwarding using extending LCID fields.

Regarding claim 47. Folke and Xu teaches A base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); one or more processors (Ibid. 620) operatively coupled to the memory 

Regarding claim 48. Folke and Xu teaches A computer-readable medium having instructions stored therein  (Folke, Fig. 10, 630)that, when executed by one or more processors (Ibid. 620), cause the one or more processors to: perform the method recited in claim 46, it is rejected for the same reason. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468